DETAILED ACTION
Claims 1-20 are pending. Claims dated 08/23/2022 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the rejection(s) to the claim(s) under 35 U.S.C. § 101: 
Under step 2A Prong 2 of the 2019 PEG, the abstract idea is now integrated into a practical application because the amended independent claims recite the limitation “causing the autonomous vehicle to perform one or more driving decisions based on the output of the model”. When considered as whole, such limitation is utilized to effect a change in the operations of the vehicle, as is supported in Applicant’s specification para. [0024] disclosing that a driving decision “comprises one or more operational commands”. 
Accordingly, the abstract idea, including the automation system of the autonomous vehicle, is integrated in the system in a manner that is integral to the claim, and the additional elements otherwise places a meaningful limitation on the application or use of the judicial exception. As a result, the additional elements provide an improvement to the field of autonomous vehicle performance by allowing for error handling. Thus, the claimed invention is directed to an improvement in autonomous vehicle performance, not to an abstract idea.
Therefore, the Applicant has amended the claim(s) to overcome the previously set forth rejection(s), and accordingly, the Examiner has withdrawn the previously set forth rejection(s) to the claim(s). 


Regarding the rejections to the claims under 35 U.S.C. § 103:
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Specifically, the thrust of Applicant’s arguments pertains to limitations that were not present in the claims examined in the non-final rejection dated 07/26/2022, and these limitations are therefore subject to further search and/or consideration. After further search and consideration, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 8-9, 11-12, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180025558 A1), in view of King et al. (US 20200148201 A1), and herein after will be referred to as Chen and King respectively.

Regarding claim 1, Chen teaches a method of handling input data errors in an autonomous vehicle using predictive inputs, the method comprising: 
determining an error in input data ([0021] In various embodiments, the sensor fault monitoring system 10 receives inputs from the one or more sensors 15 a-15 n associated with the components 16 a-16 n of the vehicle 12, from other control modules (not shown) within the vehicle 12, and/or from other modules (not shown) within the control module 14. [0029] If it is determined that vehicle 12 is moving, the process parameters and sensor values determined at 120 and 130 respectively are used to detect whether there is a sensor fault, as detailed below)
for a model ([0017] The component control systems 26 include logic for controlling the performance of one or more associated components 16 a-16 n; [0021] control module 14)
In King, Examiner interprets the “autonomous control module” to control the vehicle is a “model”. Examiner’s interpretation is consistent with Applicant’s specification which discloses in at least para. [0052] that the “automation module 220” is a “model”.
Chen does not explicitly teach: “a plurality” of models of an automation system of the autonomous vehicle.
However, in the same field of endeavor, King teaches “a plurality” of models of an automation system of the autonomous vehicle (Fig. 1 plurality of machine learned models in autonomous vehicle system 102; [0018] The AI techniques 112 may include machine learning (also referred to, generally, as machine learned models), such as one or more neural networks. The primary system 106 may use the AI techniques 112 to process sensor data 114 received from the sensor(s) 104.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the number of models in the autonomous vehicle as taught by Chen to incorporate the teachings of King to include “a plurality” of models of an automation system of the autonomous vehicle, for the motivation of implementing “the AI techniques to localize the vehicle, detect an object around the vehicle, segment sensor data, determine a classification of the object, predict an object track, generate a trajectory for the vehicle, and so on” (King [0010]).
Chen also teaches: generating, in response to the error, predicted input data for the model ([0020] …when a fault of the sensor is detected, the sensor fault monitoring system 10 reconstructs a sensor value based on the computed virtual values…; [0030] For example, at 150, virtual sensor values are computed. Each virtual sensor value is preferably computed using a pre-determined vehicle model that is specific to the vehicle 12, and one or more measured sensor values from the sensors 15 a-15 n other than the sensor being monitored);
generating, by providing the predicted input data to the model instead of the input data, output data for the model ([0025] For example, when the fault state 46 indicates that a fault has been detected, the signal reconstruction module 36 sets the control value 48 based on the virtual sensor values 38; [0038] For example, a virtual sensor value is substituted for the measured sensor value);
and causing the autonomous vehicle to perform one or more driving decisions based on the output of the model ([0025] The signal reconstruction module 36 generates a control value 48 for the sensor that is being monitored. The control value 48 is to be used by the component control systems 26 for controlling the component 16 a-16 n; [0020] For example, the computed virtual values can be used more specifically in a vehicle stability system or electronic stability program).

Regarding claim 2, Chen, as modified (see rejection of claim 1), teaches the method of claim 1.
Chen, as modified, does not explicitly teach wherein the plurality of models comprises a chain of models for generating the one or more driving decisions.
However, King also teaches wherein the plurality of models comprises a chain of models for generating the one or more driving decisions (King Fig. 1 Artificial Intelligence Techniques 112 ML models – King [0018] the AI techniques 112 may include machine learning (also referred to, generally, as machine learned models); King [0033] …implements one or more machine learned models, such as neural networks, that accomplish a variety of functions; King [0040] the prediction component 206 may include machine learned models to predict…; King Fig. 3 --generate driving decisions-- cause vehicle to proceed or perform a maneuver 324 and 320).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the plurality of models as taught by Chen, as modified, to incorporate the teachings of King to include wherein the plurality of models comprises a chain of models for generating the one or more driving decisions, for the motivation of implementing “the AI techniques to localize the vehicle, detect an object around the vehicle, segment sensor data, determine a classification of the object, predict an object track, generate a trajectory for the vehicle, and so on” (King [0010]).

Regarding claim 4, Chen, as modified, teaches the method of claim 1.
Chen also teaches wherein the input data comprises first sensor data from a first sensor ([0019] In various embodiments, the sensors 15 a-15 n can include a yaw rate sensor, a lateral acceleration sensor, and/or a longitudinal acceleration sensor; [0036] The fault free measured value is then provided to the component control system 26 for controlling the vehicle 12 at 250), 
and wherein generating the predicted input data for the model comprises generating, based on second sensor data from a second sensor, the predicted input data for the model ([0020] The virtual value may be computed based on one or more vehicle models. The vehicle models take into account sensor values measured from the sensors other than the sensor being monitored; [0022] The virtual value computation module 30 receives as input sensor data 37 indicated measured values from the sensors 15 a-15 n).

Regarding claim 5, Chen, as modified, teaches the method of claim 4.
Chen also teaches wherein the second sensor comprises one or more of a different fidelity sensor relative to the first sensor or a different sensor type than the first sensor ([0019] In various embodiments, the sensors 15 a-15 n can include a yaw rate sensor, a lateral acceleration sensor, and/or a longitudinal acceleration sensor).

Regarding claim 8, Chen teaches an apparatus for handling input data errors in an autonomous vehicle using predictive inputs (Fig. 1 vehicle 12 and control module 14), the apparatus configured to perform steps comprising: 
determining an error in input data ([0021] In various embodiments, the sensor fault monitoring system 10 receives inputs from the one or more sensors 15 a-15 n associated with the components 16 a-16 n of the vehicle 12, from other control modules (not shown) within the vehicle 12, and/or from other modules (not shown) within the control module 14. [0029] If it is determined that vehicle 12 is moving, the process parameters and sensor values determined at 120 and 130 respectively are used to detect whether there is a sensor fault, as detailed below)
for a model ([0017] The component control systems 26 include logic for controlling the performance of one or more associated components 16 a-16 n; [0021] control module 14)
In King, Examiner interprets the “autonomous control module” to control the vehicle is a “model”. Examiner’s interpretation is consistent with Applicant’s specification which discloses in at least para. [0052] that the “automation module 220” is a “model”.
Chen does not explicitly teach: “a plurality” of models of an automation system of the autonomous vehicle.
However, in the same field of endeavor, King teaches “a plurality” of models of an automation system of the autonomous vehicle (Fig. 1 plurality of machine learned models in autonomous vehicle system 102; [0018] The AI techniques 112 may include machine learning (also referred to, generally, as machine learned models), such as one or more neural networks. The primary system 106 may use the AI techniques 112 to process sensor data 114 received from the sensor(s) 104.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the number of models in the autonomous vehicle as taught by Chen, as modified, to incorporate the teachings of King to include “a plurality” of models of an automation system of the autonomous vehicle, for the motivation of implementing “the AI techniques to localize the vehicle, detect an object around the vehicle, segment sensor data, determine a classification of the object, predict an object track, generate a trajectory for the vehicle, and so on” (King [0010]).
Chen also teaches: generating, in response to the error, predicted input data for the model ([0020] …when a fault of the sensor is detected, the sensor fault monitoring system 10 reconstructs a sensor value based on the computed virtual values…; [0030] For example, at 150, virtual sensor values are computed. Each virtual sensor value is preferably computed using a pre-determined vehicle model that is specific to the vehicle 12, and one or more measured sensor values from the sensors 15 a-15 n other than the sensor being monitored);
generating, by providing the predicted input data to the model instead of the input data, output data for the model ([0025] For example, when the fault state 46 indicates that a fault has been detected, the signal reconstruction module 36 sets the control value 48 based on the virtual sensor values 38; [0038] For example, a virtual sensor value is substituted for the measured sensor value);
and causing the autonomous vehicle to perform one or more driving decisions based on the output of the model ([0025] The signal reconstruction module 36 generates a control value 48 for the sensor that is being monitored. The control value 48 is to be used by the component control systems 26 for controlling the component 16 a-16 n; [0020] For example, the computed virtual values can be used more specifically in a vehicle stability system or electronic stability program).

Regarding claim 9, Chen, as modified (see rejection of claim 8), teaches the apparatus of claim 8.
Chen, as modified, does not explicitly teach wherein the plurality of models comprises a chain of models for generating the one or more driving decisions.
However, King also teaches wherein the plurality of models comprises a chain of models for generating the one or more driving decisions (King Fig. 1 Artificial Intelligence Techniques 112 ML models – King [0018] the AI techniques 112 may include machine learning (also referred to, generally, as machine learned models); King [0033] …implements one or more machine learned models, such as neural networks, that accomplish a variety of functions; King [0040] the prediction component 206 may include machine learned models to predict…; King Fig. 3 --generate driving decisions-- cause vehicle to proceed or perform a maneuver 324 and 320).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the plurality of models as taught by Chen, as modified, to incorporate the teachings of King to include wherein the plurality of models comprises a chain of models for generating the one or more driving decisions, for the motivation of implementing “the AI techniques to localize the vehicle, detect an object around the vehicle, segment sensor data, determine a classification of the object, predict an object track, generate a trajectory for the vehicle, and so on” (King [0010]).

Regarding claim 11, Chen, as modified, teaches the apparatus of claim 8.
Chen also teaches wherein the input data comprises first sensor data from a first sensor ([0019] In various embodiments, the sensors 15 a-15 n can include a yaw rate sensor, a lateral acceleration sensor, and/or a longitudinal acceleration sensor; [0036] The fault free measured value is then provided to the component control system 26 for controlling the vehicle 12 at 250), 
and wherein generating the predicted input data for the model comprises generating, based on second sensor data from a second sensor, the predicted input data for the model ([0020] The virtual value may be computed based on one or more vehicle models. The vehicle models take into account sensor values measured from the sensors other than the sensor being monitored; [0022] The virtual value computation module 30 receives as input sensor data 37 indicated measured values from the sensors 15 a-15 n).

Regarding claim 12, Chen, as modified, teaches the apparatus of claim 11.
Chen also teaches wherein the second sensor comprises one or more of a different fidelity sensor relative to the first sensor or a different sensor type than the first sensor ([0019] In various embodiments, the sensors 15 a-15 n can include a yaw rate sensor, a lateral acceleration sensor, and/or a longitudinal acceleration sensor).

Regarding claim 15, Chen teaches an autonomous vehicle for handling input data errors in an autonomous vehicle using predictive inputs, the autonomous vehicle comprising an apparatus configured to perform steps comprising (Fig. 1 vehicle 12 and control module 14): 
determining an error in input data ([0021] In various embodiments, the sensor fault monitoring system 10 receives inputs from the one or more sensors 15 a-15 n associated with the components 16 a-16 n of the vehicle 12, from other control modules (not shown) within the vehicle 12, and/or from other modules (not shown) within the control module 14. [0029] If it is determined that vehicle 12 is moving, the process parameters and sensor values determined at 120 and 130 respectively are used to detect whether there is a sensor fault, as detailed below)
for a model ([0017] The component control systems 26 include logic for controlling the performance of one or more associated components 16 a-16 n; [0021] control module 14)
In King, Examiner interprets the “autonomous control module” to control the vehicle is a “model”. Examiner’s interpretation is consistent with Applicant’s specification which discloses in at least para. [0052] that the “automation module 220” is a “model”.
Chen does not explicitly teach: “a plurality” of models of an automation system of the autonomous vehicle.
However, in the same field of endeavor, King teaches “a plurality” of models of an automation system of the autonomous vehicle (Fig. 1 plurality of machine learned models in autonomous vehicle system 102; [0018] The AI techniques 112 may include machine learning (also referred to, generally, as machine learned models), such as one or more neural networks. The primary system 106 may use the AI techniques 112 to process sensor data 114 received from the sensor(s) 104.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the number of models in the autonomous vehicle as taught by Chen to incorporate the teachings of King to include “a plurality” of models of an automation system of the autonomous vehicle, for the motivation of implementing “the AI techniques to localize the vehicle, detect an object around the vehicle, segment sensor data, determine a classification of the object, predict an object track, generate a trajectory for the vehicle, and so on” (King [0010]).
Chen also teaches: generating, in response to the error, predicted input data for the model ([0020] …when a fault of the sensor is detected, the sensor fault monitoring system 10 reconstructs a sensor value based on the computed virtual values…; [0030] For example, at 150, virtual sensor values are computed. Each virtual sensor value is preferably computed using a pre-determined vehicle model that is specific to the vehicle 12, and one or more measured sensor values from the sensors 15 a-15 n other than the sensor being monitored);
generating, by providing the predicted input data to the model instead of the input data, output data for the model ([0025] For example, when the fault state 46 indicates that a fault has been detected, the signal reconstruction module 36 sets the control value 48 based on the virtual sensor values 38; [0038] For example, a virtual sensor value is substituted for the measured sensor value);
and causing the autonomous vehicle to perform one or more driving decisions based on the output of the model ([0025] The signal reconstruction module 36 generates a control value 48 for the sensor that is being monitored. The control value 48 is to be used by the component control systems 26 for controlling the component 16 a-16 n; [0020] For example, the computed virtual values can be used more specifically in a vehicle stability system or electronic stability program).

Regarding claim 16, Chen, as modified (see rejection of claim 15), teaches the autonomous vehicle of claim 15.
Chen, as modified, does not explicitly teach wherein the plurality of models comprises a chain of models for generating the one or more driving decisions.
However, King also teaches wherein the plurality of models comprises a chain of models for generating the one or more driving decisions (King Fig. 1 Artificial Intelligence Techniques 112 ML models – King [0018] the AI techniques 112 may include machine learning (also referred to, generally, as machine learned models); King [0033] …implements one or more machine learned models, such as neural networks, that accomplish a variety of functions; King [0040] the prediction component 206 may include machine learned models to predict…; King Fig. 3 --generate driving decisions-- cause vehicle to proceed or perform a maneuver 324 and 320).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the plurality of models as taught by Chen, as modified, to incorporate the teachings of King to include wherein the plurality of models comprises a chain of models for generating the one or more driving decisions, for the motivation of implementing “the AI techniques to localize the vehicle, detect an object around the vehicle, segment sensor data, determine a classification of the object, predict an object track, generate a trajectory for the vehicle, and so on” (King [0010]).

Regarding claim 18, Chen, as modified, teaches the autonomous vehicle of claim 15.
Chen also teaches wherein the input data comprises first sensor data from a first sensor ([0019] In various embodiments, the sensors 15 a-15 n can include a yaw rate sensor, a lateral acceleration sensor, and/or a longitudinal acceleration sensor; [0036] The fault free measured value is then provided to the component control system 26 for controlling the vehicle 12 at 250), 
and wherein generating the predicted input data for the model comprises generating, based on second sensor data from a second sensor, the predicted input data for the model ([0020] The virtual value may be computed based on one or more vehicle models. The vehicle models take into account sensor values measured from the sensors other than the sensor being monitored; [0022] The virtual value computation module 30 receives as input sensor data 37 indicated measured values from the sensors 15 a-15 n).

Regarding claim 20, Chen teaches a computer program product disposed upon a non-transitory computer readable medium, the computer program product comprising computer program instructions for handling input data errors in an autonomous vehicle using predictive inputs that, when executed, cause a computer system of the autonomous vehicle to carry out the steps of (Fig. 1 vehicle 12 and control module 14): 
determining an error in input data ([0021] In various embodiments, the sensor fault monitoring system 10 receives inputs from the one or more sensors 15 a-15 n associated with the components 16 a-16 n of the vehicle 12, from other control modules (not shown) within the vehicle 12, and/or from other modules (not shown) within the control module 14. [0029] If it is determined that vehicle 12 is moving, the process parameters and sensor values determined at 120 and 130 respectively are used to detect whether there is a sensor fault, as detailed below)
for a model ([0017] The component control systems 26 include logic for controlling the performance of one or more associated components 16 a-16 n; [0021] control module 14)
In King, Examiner interprets the “autonomous control module” to control the vehicle is a “model”. Examiner’s interpretation is consistent with Applicant’s specification which discloses in at least para. [0052] that the “automation module 220” is a “model”.
Chen does not explicitly teach: “a plurality” of models of an automation system of the autonomous vehicle.
However, in the same field of endeavor, King teaches “a plurality” of models of an automation system of the autonomous vehicle (Fig. 1 plurality of machine learned models in autonomous vehicle system 102; [0018] The AI techniques 112 may include machine learning (also referred to, generally, as machine learned models), such as one or more neural networks. The primary system 106 may use the AI techniques 112 to process sensor data 114 received from the sensor(s) 104.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the number of models in the autonomous vehicle as taught by Chen to incorporate the teachings of King to include “a plurality” of models of an automation system of the autonomous vehicle, for the motivation of implementing “the AI techniques to localize the vehicle, detect an object around the vehicle, segment sensor data, determine a classification of the object, predict an object track, generate a trajectory for the vehicle, and so on” (King [0010]).
Chen also teaches: generating, in response to the error, predicted input data for the model ([0020] …when a fault of the sensor is detected, the sensor fault monitoring system 10 reconstructs a sensor value based on the computed virtual values…; [0030] For example, at 150, virtual sensor values are computed. Each virtual sensor value is preferably computed using a pre-determined vehicle model that is specific to the vehicle 12, and one or more measured sensor values from the sensors 15 a-15 n other than the sensor being monitored);
generating, by providing the predicted input data to the model instead of the input data, output data for the model ([0025] For example, when the fault state 46 indicates that a fault has been detected, the signal reconstruction module 36 sets the control value 48 based on the virtual sensor values 38; [0038] For example, a virtual sensor value is substituted for the measured sensor value);
and causing the autonomous vehicle to perform one or more driving decisions based on the output of the model ([0025] The signal reconstruction module 36 generates a control value 48 for the sensor that is being monitored. The control value 48 is to be used by the component control systems 26 for controlling the component 16 a-16 n; [0020] For example, the computed virtual values can be used more specifically in a vehicle stability system or electronic stability program).

Claims 3, 6-7, 10, 13-14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of King, in further view of Caspi et al. (US 20170169357 A1) and herein after will be referred to as Caspi.

Regarding claim 3, Chen, as modified, teaches the method of claim 1.
While Chen, as modified teaches the predicted input data corresponding to the reconstructed sensor inputs (Chen [0020] cited above), Chen, as modified, does not explicitly teach: wherein generating the predicted input data comprises generating, based on prior input data to the model, the predicted input data.
However, Caspi teaches wherein generating the predicted input data comprises generating, based on prior input data to the model, the predicted input data ([0104] In other words, when the model tries to reconstruct data that are fed at time t to the system 1, it takes into account the current value of the input at time t and also the previous values of the data in an interval [t1;t], with t1<t. If the system 1 is fed with many inputs, the system 1 may take into account past data for each of the inputs; [0059] the inputs are data of a car, such as vehicle speed, temperature in the vehicle, temperature of the motor, oil level, etc. This list is not limitative).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the generation of the predicted input data as taught by Chen, as modified, to incorporate the teachings of Caspi to include wherein generating the predicted input data comprises generating, based on prior input data to the model, the predicted input data, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “using prior input data” in order to generate predicted input data.

Regarding claim 6, Chen, as modified, teaches the method of claim 1.
Chen, as modified, does not explicitly teach wherein generating the output data for the model comprises generating an “indication” that the output data is based on the predicted input data.
However, Caspi teaches generating an indication that the output data is based on the predicted input data ([0025] the reconstruction taking into account past exchanged data, comparing the reconstructed data with at least part of said plurality of data, and providing indications on anomalies in the data, based on at least said comparison).
Chen, as modified, generates the output data for the model using predicted input data when there is an error, and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the output data as taught by modified Chen to incorporate the teachings of Caspi to include generating an indication that the output data is based on the predicted input data to provide an indication of anomalies in the data prior to updating the model.

Regarding claim 7, Chen, as modified, teaches the method of claim 6.
Chen, as modified does not explicitly teach: further comprising providing the output data as input to another model of the plurality of models, wherein the other model is configured to generate an output based on the indication.
However, King also teaches: providing output data as input to another model of the plurality of models (Fig. 2 prediction component 216 provides the output data to other model – the trajectory validation, modification, and selection components 218, 220, and 222), 
wherein the other model is configured to generate an output based on the indication ([0046] the trajectory selection component 222 may implement a model that is based on physics and/or statistics; [0067] trajectory modification component 220 instructing the trajectory modification component 220 to control the autonomous vehicle 102 to decelerate, stop, or perform another maneuver; [0068] the trajectory modification component 220 may send a signal to the trajectory selection component 222 to use the contingent trajectory).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the output data as taught by Chen, as modified, to incorporate the teachings of King to include providing the output data as input to another model of the plurality of models, wherein the other model is configured to generate an output based on the indication, for the motivation of utilizing the other machine learning models in the vehicle in a useful manner, namely having “the multiple neural networks configured to perceive a myriad of complex scenarios and control the autonomous vehicle” (King [0033]).

Regarding claim 10, Chen, as modified, teaches the apparatus of claim 8.
While Chen, as modified teaches the predicted input data corresponding to the reconstructed sensor inputs (Chen [0020] cited above), Chen, as modified, does not explicitly teach: wherein generating the predicted input data comprises generating, based on prior input data to the model, the predicted input data.
However, Caspi teaches wherein generating the predicted input data comprises generating, based on prior input data to the model, the predicted input data ([0104] In other words, when the model tries to reconstruct data that are fed at time t to the system 1, it takes into account the current value of the input at time t and also the previous values of the data in an interval [t1;t], with t1<t. If the system 1 is fed with many inputs, the system 1 may take into account past data for each of the inputs; [0059] the inputs are data of a car, such as vehicle speed, temperature in the vehicle, temperature of the motor, oil level, etc. This list is not limitative).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the generation of the predicted input data as taught by Chen, as modified, to incorporate the teachings of Caspi to include wherein generating the predicted input data comprises generating, based on prior input data to the model, the predicted input data, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “using prior input data” in order to generate predicted input data.

Regarding claim 13, Chen, as modified, teaches the apparatus of claim 8.
Chen, as modified, does not explicitly teach wherein generating the output data for the model comprises generating an “indication” that the output data is based on the predicted input data.
However, Caspi teaches generating an indication that the output data is based on the predicted input data ([0025] the reconstruction taking into account past exchanged data, comparing the reconstructed data with at least part of said plurality of data, and providing indications on anomalies in the data, based on at least said comparison).
Chen, as modified, generates the output data for the model using predicted input data when there is an error, and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the output data as taught by modified Chen to incorporate the teachings of Caspi to include generating an indication that the output data is based on the predicted input data to provide an indication of anomalies in the data prior to updating the model.

Regarding claim 14, Chen, as modified, teaches the apparatus of claim 13.
Chen, as modified does not explicitly teach: wherein the steps further comprise providing the output data as input to another model of the plurality of models, wherein the other model is configured to generate an output based on the indication.
However, King also teaches: providing output data as input to another model of the plurality of models (Fig. 2 prediction component 216 provides the output data to other model – the trajectory validation, modification, and selection components 218, 220, and 222), 
wherein the other model is configured to generate an output based on the indication ([0046] the trajectory selection component 222 may implement a model that is based on physics and/or statistics; [0067] trajectory modification component 220 instructing the trajectory modification component 220 to control the autonomous vehicle 102 to decelerate, stop, or perform another maneuver; [0068] the trajectory modification component 220 may send a signal to the trajectory selection component 222 to use the contingent trajectory).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the output data as taught by Chen, as modified, to incorporate the teachings of King to include wherein the steps further comprise providing the output data as input to another model of the plurality of models, wherein the other model is configured to generate an output based on the indication, for the motivation of utilizing the other machine learning models in the vehicle in a useful manner, namely having “the multiple neural networks configured to perceive a myriad of complex scenarios and control the autonomous vehicle” (King [0033]).

Regarding claim 17, Chen, as modified, teaches the autonomous vehicle of claim 15.
While Chen, as modified teaches the predicted input data corresponding to the reconstructed sensor inputs (Chen [0020] cited above), Chen, as modified, does not explicitly teach: wherein generating the predicted input data comprises generating, based on prior input data to the model, the predicted input data.
However, Caspi teaches wherein generating the predicted input data comprises generating, based on prior input data to the model, the predicted input data ([0104] In other words, when the model tries to reconstruct data that are fed at time t to the system 1, it takes into account the current value of the input at time t and also the previous values of the data in an interval [t1;t], with t1<t. If the system 1 is fed with many inputs, the system 1 may take into account past data for each of the inputs; [0059] the inputs are data of a car, such as vehicle speed, temperature in the vehicle, temperature of the motor, oil level, etc. This list is not limitative).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the generation of the predicted input data as taught by Chen, as modified, to incorporate the teachings of Caspi to include wherein generating the predicted input data comprises generating, based on prior input data to the model, the predicted input data, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “using prior input data” in order to generate predicted input data.

Regarding claim 19, Chen, as modified, teaches the autonomous vehicle of claim 15.
Chen, as modified, does not explicitly teach wherein generating the output data for the model comprises generating an “indication” that the output data is based on the predicted input data.
However, Caspi teaches generating an indication that the output data is based on the predicted input data ([0025] the reconstruction taking into account past exchanged data, comparing the reconstructed data with at least part of said plurality of data, and providing indications on anomalies in the data, based on at least said comparison).
Chen, as modified, generates the output data for the model using predicted input data when there is an error, and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the output data as taught by modified Chen to incorporate the teachings of Caspi to include generating an indication that the output data is based on the predicted input data to provide an indication of anomalies in the data prior to updating the model.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
List of references cited by the Examiner PARK CHANMIN for Application 16/843,453 titled “ERROR HANDLING IN AN AUTONOMOUS VEHICLE”. Both this application and the cited application relate to error handling, and similarly, the cited references are relevant in handling errors.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVIN SEOL/Examiner, Art Unit 3662               

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662